DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/09/2020. 
Applicant’s election without traverse of Claims 1-12 in the reply filed on 12/09/2020 is acknowledged. Claims 1-17 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiina (US4834941) in view of Fahlman et al. (US3074769).
Regarding Claim 1 and 5-7, Shiina teaches a method for manufacturing a structural member for piston (Col. 1, Line 20-26) involving the steps of applying pressure to an Al-alloy composition by cold extrusion/pressing or HIP sintering; followed by deformation by hot forging (Col. 10, Lines 40-65). 
Regarding the limitation of the formed insert functioning as a ring carrier, Shiina teaches the method can be used form a high strength, heat resistive structural member for a piston (Col. 1, Lines 20-25), but does not teach the forming of a piston ring carrier specifically. However, Fahlman teaches that Al-Si alloys can be used to form ring carrier/holder for pistons specifically as long as the ring carrier part has a higher hardness the piston (Col. 4, Lines 20-25). Therefore, it would have been obvious to one of ordinary skill in the art to use the AlSi alloy taught by Shiina with a Brinell Hardness (Hb) greater than 76 (Table 5) to achieve the predictable result of forming a Al-alloy ring carrier with high strength and heat resistance. 
Regarding Claim 2, Shiina teaches an Al composition (Col. 7, Lines 5-10) that reads on the claimed range for the following elements: 
Element
Claimed Range (wt%)
Prior Art Range (wt%)

2-20
14-18
Cu
2-6
2-5
Fe
1-5
3-5
Mg
0.1-4
0.3-1.5
Mn
0.1-4
0.5-2.5
Al
Balance
Balance


Regarding Claim 3, Shiina teaches an Al composition (Col. 7, Lines 5-10) that reads on the claimed range for the following elements: 
Element
Claimed Range (wt%)
Prior Art Range (wt%)
Mg
0.1-4
0.3-1.5
Mn
0.1-4
0.5-2.5
Al
Balance
Balance


Said composition also overlaps with the following claimed element ranges: 
Element
Claimed Range (wt%)
Prior Art Range (wt%)
Si
5-14
14-18
Cu
3-5
2-5
Fe
2-4
3-5


prima facie case of obviousness exists. (See MPEP 2144.05(I))
Regarding Claim 4, Shiina teaches an Al composition (Col. 7, Lines 5-10) that reads on the claimed range for the following elements: 
Element
Claimed Range (wt%)
Prior Art Range (wt%)
Mg
0.1-3
0.3-1.5
Mn
0.1-3
0.5-2.5
Al
Balance
Balance


Said composition also overlaps with the following claimed element ranges: 
Element
Claimed Range (wt%)
Prior Art Range (wt%)
Si
5-14
14-18
Cu
3-5
2-5
Fe
2-4
3-5


In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I))
Regarding Claim 8, Shiina teaches HIP pressing, before applying pressure through extrusion and then forging, at a temperature of 350 C or lower (Claim 2) reading on the claim limitation of sintering at a temperature of 200 C or greater. 
Regarding Claims 9-10, a ring carrier for a piston by definition is formed to fit inside a piston and to hold a ring. 
Regarding Claim 11, Shiina teaches cold pressing at a pressure of 1.5-3 ton/cm2 (Col. 8, Lines 61-65) (equivalent to 147-294 MPa), overlapping with the claimed range of 200-400 MPa. In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiina  in view of Fahlman et al. as applied to Claims 1 and 7, and further in view of Bai et al. (CN102397905B).
Regarding Claim 12, Shiina teaches hot forging at a temperature of 460-470 C (Col. 10, Lines 58-60) but is silent regarding the claimed extrusion pressure of 20-110 used for hot forging. However, Bai teaches hot extrusion for Al-Si alloy of 20-120 MPa at a temperature of 350-450 C (Claim 6). Therefore, it would have been obvious to one of ordinary skill in the art to hot extrude the Al-Si preform taught by Shiina in the claimed pressure range to achieve the predictable result of . 


Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiina (US4834941) in view of McCullough (US2956846).
Regarding Claim 1, Shiina teaches a method for manufacturing a structural member for piston (Col. 1, Line 20-26) involving the steps of applying pressure to an Al-alloy composition by cold extrusion/pressing; followed by deformation by forging (Col. 10, Lines 40-65). 
Regarding the limitation of the formed insert functioning as a ring carrier, Shiina teaches the method can be used form a high strength, heat resistive structural member for a piston (Col. 1, Lines 20-25), but does not teach the forming of a piston ring carrier specifically. However, McCullough teaches that aluminum alloys can be used to form ring carrier/holder for pistons specifically (Claim 1) as long as the ring carrier part has a higher hardness than conventional aluminum alloy such as SAE 332 which has a Brinell hardness of 48 (Col. 3, Lines 30-43). Therefore, it would have been obvious to one of ordinary skill in the art to use the Al alloy taught by Shiina which has a Brinell Hardness (Hb) greater than 76 (Table 5) to achieve the predictable result of forming a Al-alloy ring carrier with high strength and heat resistance. 
Regarding Claim 2, Shiina teaches an Al composition (Col. 7, Lines 5-10) that reads on the claimed range for the following elements: 
Element
Claimed Range (wt%)
Prior Art Range (wt%)
Si
2-20
14-18
Cu
2-6
2-5
Fe
1-5
3-5
Mg
0.1-4
0.3-1.5
Mn
0.1-4
0.5-2.5
Al
Balance
Balance


Regarding Claim 3, Shiina teaches an Al composition (Col. 7, Lines 5-10) that reads on the claimed range for the following elements: 
Element
Claimed Range (wt%)
Prior Art Range (wt%)
Mg
0.1-4
0.3-1.5
Mn
0.1-4
0.5-2.5
Al
Balance
Balance


Said composition also overlaps with the following claimed element ranges: 
Element
Claimed Range (wt%)
Prior Art Range (wt%)
Si
5-14
14-18
Cu
3-5
2-5

2-4
3-5


In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I))
Regarding Claim 4, Shiina teaches an Al composition (Col. 7, Lines 5-10) that reads on the claimed range for the following elements: 
Element
Claimed Range (wt%)
Prior Art Range (wt%)
Mg
0.1-3
0.3-1.5
Mn
0.1-3
0.5-2.5
Al
Balance
Balance


Said composition also overlaps with the following claimed element ranges: 
Element
Claimed Range (wt%)
Prior Art Range (wt%)
Si
5-14
14-18
Cu
3-5
2-5
Fe
2-4
3-5


In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)
Regarding Claim 8, Shiina teaches HIP pressing, before applying pressure through extrusion and then forging, at a temperature of 350 C or lower (Claim 2) reading on the claim limitation of sintering at a temperature of 200 C or greater. Regarding the limitation of sintering for 5-20 hours, Shiina is silent regarding the length of time required for sintering, however, it would have been obvious to one of ordinary skill in the art to HIP sinter in the claimed range for the purpose of ensuring appropriate density while minimizing the amount of porous defects before further working. 
Regarding Claims 9-10, a ring carrier for a piston by definition is formed to fit inside a piston and to hold a ring. 
Regarding Claim 11, Shiina teaches cold pressing at a pressure of 1.5-3 ton/cm2 (Col. 8, Lines 61-65) (equivalent to 147-294 MPa), overlapping with the claimed range of 200-400 MPa. In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiina  in view of McCullough as applied to Claims 1 and 7, and further in view of Bai et al.
Regarding Claim 12, Shiina teaches hot forging at a temperature of 460-470 C (Col. 10, Lines 58-60) but is silent regarding the claimed extrusion pressure of 20-110 used for hot forging. However, Bai teaches hot extrusion for Al-Si alloy of 20-120 MPa at a temperature of 350-450 C (Claim 6). Therefore, it would have been 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691.  The examiner can normally be reached on Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/RICARDO D MORALES/Examiner, Art Unit 1736                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736